Title: To George Washington from Thomas Paine, 21 September 1783
From: Paine, Thomas
To: Washington, George


                  
                     Sir,
                     Borden Town Sept. 21. 1783.
                  
                  I am made exceedingly happy, by the receipt of your friendly letter of the 10th inst. which is this moment come to hand; and the young gentleman that brought it, a son of Col. Geo. Morgan’s waits while I write this—It had been sent to Philadelphia, and on my not being there, was returned, agreeable to directions on the outside, to Col. Morgan at Princetown, who forwarded it to this place.
                  I most sincerely thank you for your good wishes and friendship to me, and the Kind invitation you have honored me with, which I shall with much pleasure accept.
                  On the resignation of Mr Livingston in the winter and likewise of Mr R. Morris at time it was judged proper to discontinue the matter which took place when you were in Philadelphia.  It was at the same time a pleasure to me to find both these Gentlemen (to whom I was before that time, but little known) so warmly disposed to assist in rendering my situation permanent, and Mr Livingston’s letter to me, in answer to one of mine to him, which I enclose, will serve to show that his friendship to me is in concurrence with yours.
                  By the advice of Mr Morris I presented a letter to Congress expressing a request that they would be pleased to direct me to lay before them, an account of what my services such as they were, & situation, had been during the course of the war.  This letter was referred to a Committee, & their report is now before Congress, and contains, as I am informed, a recommendation that I be appointed his Historiographer to the Continent.  I have desired some members that the further consideration of it be postponed, until I can state to the committee some matters which I wish them to be acquainted with, both with regard to myself & the appointment.  And as it was my intention, so I am now encouraged by your friendship to take your confidential advice upon it before I present it.  For though I never was at a loss in writing on public matters, I feel exceedingly so in what respects myself.
                  I am hurt by the neglect of the Collective ostensable body of America, in a way which it is probable they do not perceive my feelings.  It has an effect in putting either my reputation or their generosity at stake; for it cannot fail of suggestions that either I, (not withstanding the appearance of service) have been undeserving their regard or that they are remiss towards me.  Their silence is to me something like condemnation, and their neglect must be justified by my loss of reputation, or my reputation supported at this inquiry; either of which is alike painful to me.  But as I have ever been dumb on every thing which might touch national honor so I mean ever to continue so.  Wishing you, Sir, the happy enjoyment of Peace and every public and private felicity I remain Your Excellencie’s most obliged & obedt humble servt
                  
                     Thos Paine
                  
                  
                     Col. Kirkbride at whose house I am, desires me to present you his respectful compliments.
                  
               